t c memo united_states tax_court the church of the living tree petitioner v commissioner of internal revenue respondent docket no 4608-95x filed date john stahl an officer for petitioner charles b burnett for respondent memorandum opinion körner judge by petition filed date the church of the living tree petitioner through john stahl trustee filed a petition for a declaratory_judgment under sec_7428 that petitioner was entitled to exemption from income_tax under sec_501 as a church all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted at the time of filing the petition herein petitioner was located in leggett california respondent having filed with her answer herein the index of the administrative record under rule a and the parties having stipulated the full administrative record the case is to be decided on the basis of such administrative record rule by stipulation of the parties the case was submitted under rule as specified in rule c the court has jurisdiction of this action for declaratory_judgment in that respondent has issued an adverse determination as to petitioner's qualification for exemption under sec_501 petitioner organization was in existence at the time this action was brought this petition was brought within the time limits of sec_7428 and respondent has conceded that petitioner has exhausted available administrative remedies the facts found herein are those in the administrative record as stipulated by the parties rule b petitioner is an unincorporated association organized on date its articles of organization were submitted and signed by john stahl as founder and he together with two other individuals became the initial trustees and the governing body of petitioner the organizational documents provide for project communities at various places each of which will elect a steward to serve on the board_of directors of petitioner at such time as these are formed likewise the authority of the trustees will eventually be held by the advocate of the tree who will be the church's chief executive and spiritual leader the advocate of the tree will be selected by a seminary of the church of the living tree to date there has apparently been no establishment of any project community other than petitioner's home address nor has there been any election of a board_of directors nor has there been any establishment of a seminary and the election of an advocate of the tree thus as far as this record shows the initial named trustees of which john stahl is one appear to be in charge of petitioner john stahl has been a letterpress printer since he later began to use handmade paper since he has been principally involved in the publishing and papermaking business in he established a facility for making handmade paper on his 66-acre property located in the mountains of mendocino county near leggett california the mendocino county property making sheets of handmade paper a week he also has published articles from time to time and in he founded the evanescent press in montreal canada which he operated as an unincorporated sole_proprietorship after petitioner's organization the evanescent press was deeded to petitioner by its owner john stahl nevertheless since the transfer to petitioner by john stahl in the evanescent press has retained its letterhead and title and its income and expense was reported in john stahl's personal income_tax return for the year in date john stahl deeded to petitioner the mendocino county property mentioned above the evanescent press an automobile and other miscellaneous property although petitioner now owns the property mr stahl his wife and two daughters inter alia continue to live there rent free they receive no salary from petitioner all utilities taxes and insurance on the mendocino county property and the evanescent press are now apparently paid_by petitioner as part of the conveyance of the mendocino county property to petitioner by mr stahl petitioner assumed_liabilities in the form of two mortgages on the property as well as assuming the burden of a small amount of commercial credit advanced to the evanescent press and some personal credit card debt of john stahl himself petitioner filed a form_1023 application_for recognition of exemption under sec_501 on date the application requested a ruling that petitioner was exempt from tax under sec_501 and was other than a private_foundation under sec_509 because it qualified as a church under sec_170 in the application as a statement of the detailed narrative description of all the activities of the organization--past present and planned petitioner stated as follows our primary activity is the cultivation and planting of trees this is ongoing through the organization of the church we hope to accelerate our planting of trees our main secondary activity is to work towards establishing an industry of papermaking from appropriate fiber sources eg kenaf hemp rice straw etc to relieve trees from the assaults of the pulp and paper industry for wood chips as a hand paper maker i experiment with alternative fibers and am ready to proceed to papermaking on a larger scale as a pilot project for the future thereafter a period of correspondence ensued between respondent and petitioner concerning petitioner's support and activities in which petitioner engaged or proposed to engage in in response to inquiries from respondent petitioner indicated that it was willing to amend its charter of organization in certain respects and enclosed a proposed draft of language for such amendment nevertheless the record does not show that such amendment to petitioner's articles of organization was ever adopted in date respondent notified petitioner that she proposed to rule adversely to petitioner's request for exemption on the grounds inter alia that it was not a church in date petitioner protested this proposed ruling nevertheless on date respondent issued her final adverse_ruling letter denying petitioner's request for exemption under sec_501 in denying petitioner's request for exemption respondent stated you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code you serve private rather than public interests your net_income ensures to the benefit of private individuals your activities further substantial nonexempt purposes furthermore you have not established that you will engage in scientific research within the meaning of sec_501 of the code finally you do not qualify as a church within the meaning of the code this petition followed asking that the court rule that petitioner qualifies for exemption under sec_501 and that it further qualifies as a church under sec_509 and sec_170 the focus of a sec_7428 action in this court is the review of respondent's administrative determination that petitioner is not exempt the court's review of the service's determination in an initial application case is limited to the materials contained in the administrative record before the court rule a 69_tc_570 petitioner bears the burden of proving that respondent's determination was erroneous rule b 69_tc_488 the 71_tc_102 petitioner does not qualify for exemption regardless of whether it furthers exempt purposes if it also furthers a substantial nonexempt purpose see 326_us_279 the question of whether a substantial nonexempt purpose is being furthered is one of fact 70_tc_1037 71_tc_661 the question of whether net_earnings inure to the benefit of a private_shareholder_or_individual is also one of fact 74_tc_507 affd without published opinion 647_f2d_163 2d cir as we consider the administrative record in this case that has been presented by the parties we come to the conclusion that petitioner has failed to carry its necessary burden_of_proof to show that it has been and is being operated exclusively for exempt purposes within the meaning of sec_501 as is made clear by the statement in petitioner's application_for exemption which we have quoted the primary purpose of the organization is to plant trees with a secondary purpose to promote and establish the industry of papermaking perhaps using alternative materials other than paper from wood pulp petitioner has not shown that its objective to encourage the papermaking industry is a public and charitable purpose further there is no showing in this record that petitioner's net_income does not serve private purposes and does not accrue to the benefit of individuals what information is provided--and we concede that this present petitioner seems to be only in the initial or shell stages--is that john stahl his wife and children are afforded rent-free housing on petitioner's property that was deeded to it by john stahl furthermore it appears that petitioner took over the burden of debts owed on the property as well as personal debts of john stahl and his proprietorship printing venture petitioner has simply failed to show in this record that it is operated exclusively for exempt purposes the implication from the scanty record presented is rather to the contrary the rather vague references to the development of alternative papermaking resources from materials other than wood pulp and the projects to secure government assistance in furthering such projects all tend to be in aid of the papermaking and printing industries as opposed to a nonprofit public purpose in cases like this one the courts have considered the question of exemption under sec_501 before deciding whether the organization constitutes a church within the meaning of the code only in the event the court finds that petitioner qualifies for exemption under sec_501 must the court further decide whether petitioner is a church the 511_fsupp_166 d d c affd per curiam 670_f2d_1210 d c cir 490_fsupp_304 d d c affd without opinion __ f 2d __ d c cir since we have held that petitioner does not qualify as an exempt institution under the provisions of sec_501 we need not go further and examine whether or not petitioner would qualify as a church under sec_170 decision will be entered for respondent
